United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 31, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-50771
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ANTHONY TYRONE PERKINS

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-03-CR-72-ALL-SS
                       --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Anthony Tyrone Perkins appeals his jury conviction and

sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1).

     Perkins first contends that the district court abused its

discretion when it dismissed the original indictment without

prejudice for violations of the Speedy Trial Act.   The district

court properly considered the statutory factors of 18 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50771
                                -2-

§ 3162(a)(2), and its supporting factual findings were not

clearly in error.   See United States v. Taylor, 487 U.S. 326, 337

(1988).   Accordingly, the district court did not abuse its

discretion in dismissing the original indictment without

prejudice and in permitting reindictment.     See United States v.

Blevins, 142 F.3d 223, 224 (5th Cir. 1998).

     Perkins also contends that 18 U.S.C. § 922(g)(1)

unconstitutionally extends federal power to reach firearm

possession that does not substantially affect interstate

commerce.   He concedes that this argument is foreclosed by

circuit precedent, and he raises it to preserve it for possible

Supreme Court review.

     The Supreme Court’s decision in United States v. Lopez, 514

U.S. 549 (1995) did not invalidate 18 U.S.C. § 922(g)(1).     See

United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).

Moreover, evidence that the firearm Perkins possessed was not

manufactured in Texas is sufficient to maintain a 18 U.S.C.

§ 922(g)(1) conviction.   See United States v. Daugherty, 264 F.3d

513, 518 & n.12 (5th Cir. 2001).

     Therefore, the judgment of the district court is AFFIRMED.